 Case 18-09130     Doc 465     Filed 03/13/19 Entered 03/13/19 11:55:39           Desc Main
                                Document     Page 1 of 23


                  IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

 In re:                                     )   Case No. 18-09130
                                            )   Chapter 7
 ROBERT M. KOWALSKI,                        )
                                            )   Hon. Jacqueline P. Cox
                     Debtor.                )
                                            )
                                            )
                                            )


                                  NOTICE OF FILING

       PLEASE TAKE NOTICE of the Criminal Complaint commencing the criminal case
captioned United States of America v. Robert M. Kowalski and Jan R. Kowalski, 19-CR-226
(N.D. Ill. 2019), a true and correct copy which is attached hereto.



 Dated: March 13, 2019                   Respectfully submitted,

                                         GUS A. PALOIAN, not individually or
                                         personally, but solely in his capacity as the
                                         Chapter 7 Trustee of Debtor’s Estate

                                         By: /s/ Devvrat Sinha

                                             Gus A. Paloian (06188186)
                                             James B. Sowka (6291998)
                                             Devvrat Sinha (6314007)
                                             SEYFARTH SHAW LLP
                                             233 South Wacker Drive, Suite 8000
                                             Chicago, Illinois 60606
                                             Telephone: (312) 460-5000
                                             Facsimile: (312) 460-7000
                                             gpaloian@seyfarth.com
                                             jsowka@seyfarth.com
                                             dsinha@seyfarth.com

                                             Counsel to Chapter 7 Trustee Gus A. Paloian




55586554v.1
CaseCase:
     18-09130
          1:19-cr-00226
                 Doc 465Document
                          Filed 03/13/19
                                  #: 1 Filed:Entered
                                              03/10/19
                                                     03/13/19
                                                       Page 111:55:39
                                                              of 22 PageID
                                                                        Desc
                                                                           #:1Main
                           Document       Page 2 of 23
CaseCase:
     18-09130
          1:19-cr-00226
                 Doc 465Document
                          Filed 03/13/19
                                  #: 1 Filed:Entered
                                              03/10/19
                                                     03/13/19
                                                       Page 211:55:39
                                                              of 22 PageID
                                                                        Desc
                                                                           #:2Main
                           Document       Page 3 of 23
CaseCase:
     18-09130
          1:19-cr-00226
                 Doc 465Document
                          Filed 03/13/19
                                  #: 1 Filed:Entered
                                              03/10/19
                                                     03/13/19
                                                       Page 311:55:39
                                                              of 22 PageID
                                                                        Desc
                                                                           #:3Main
                           Document       Page 4 of 23
CaseCase:
     18-09130
          1:19-cr-00226
                 Doc 465Document
                          Filed 03/13/19
                                  #: 1 Filed:Entered
                                              03/10/19
                                                     03/13/19
                                                       Page 411:55:39
                                                              of 22 PageID
                                                                        Desc
                                                                           #:4Main
                           Document       Page 5 of 23
CaseCase:
     18-09130
          1:19-cr-00226
                 Doc 465Document
                          Filed 03/13/19
                                  #: 1 Filed:Entered
                                              03/10/19
                                                     03/13/19
                                                       Page 511:55:39
                                                              of 22 PageID
                                                                        Desc
                                                                           #:5Main
                           Document       Page 6 of 23
CaseCase:
     18-09130
          1:19-cr-00226
                 Doc 465Document
                          Filed 03/13/19
                                  #: 1 Filed:Entered
                                              03/10/19
                                                     03/13/19
                                                       Page 611:55:39
                                                              of 22 PageID
                                                                        Desc
                                                                           #:6Main
                           Document       Page 7 of 23
CaseCase:
     18-09130
          1:19-cr-00226
                 Doc 465Document
                          Filed 03/13/19
                                  #: 1 Filed:Entered
                                              03/10/19
                                                     03/13/19
                                                       Page 711:55:39
                                                              of 22 PageID
                                                                        Desc
                                                                           #:7Main
                           Document       Page 8 of 23
CaseCase:
     18-09130
          1:19-cr-00226
                 Doc 465Document
                          Filed 03/13/19
                                  #: 1 Filed:Entered
                                              03/10/19
                                                     03/13/19
                                                       Page 811:55:39
                                                              of 22 PageID
                                                                        Desc
                                                                           #:8Main
                           Document       Page 9 of 23
CaseCase:
     18-09130
          1:19-cr-00226
                 Doc 465Document
                          Filed 03/13/19
                                  #: 1 Filed:Entered
                                              03/10/19
                                                     03/13/19
                                                       Page 911:55:39
                                                              of 22 PageID
                                                                        Desc
                                                                           #:9Main
                          Document        Page 10 of 23
Case
  Case:
     18-09130
        1:19-cr-00226
                Doc 465
                      Document
                         Filed 03/13/19
                                #: 1 Filed: Entered
                                            03/10/1903/13/19
                                                     Page 1011:55:39
                                                             of 22 PageID
                                                                       Desc
                                                                          #:10
                                                                             Main
                          Document       Page 11 of 23
Case
  Case:
     18-09130
        1:19-cr-00226
                Doc 465
                      Document
                         Filed 03/13/19
                                #: 1 Filed: Entered
                                            03/10/1903/13/19
                                                     Page 1111:55:39
                                                             of 22 PageID
                                                                       Desc
                                                                          #:11
                                                                             Main
                          Document       Page 12 of 23
Case
  Case:
     18-09130
        1:19-cr-00226
                Doc 465
                      Document
                         Filed 03/13/19
                                #: 1 Filed: Entered
                                            03/10/1903/13/19
                                                     Page 1211:55:39
                                                             of 22 PageID
                                                                       Desc
                                                                          #:12
                                                                             Main
                          Document       Page 13 of 23
Case
  Case:
     18-09130
        1:19-cr-00226
                Doc 465
                      Document
                         Filed 03/13/19
                                #: 1 Filed: Entered
                                            03/10/1903/13/19
                                                     Page 1311:55:39
                                                             of 22 PageID
                                                                       Desc
                                                                          #:13
                                                                             Main
                          Document       Page 14 of 23
Case
  Case:
     18-09130
        1:19-cr-00226
                Doc 465
                      Document
                         Filed 03/13/19
                                #: 1 Filed: Entered
                                            03/10/1903/13/19
                                                     Page 1411:55:39
                                                             of 22 PageID
                                                                       Desc
                                                                          #:14
                                                                             Main
                          Document       Page 15 of 23
Case
  Case:
     18-09130
        1:19-cr-00226
                Doc 465
                      Document
                         Filed 03/13/19
                                #: 1 Filed: Entered
                                            03/10/1903/13/19
                                                     Page 1511:55:39
                                                             of 22 PageID
                                                                       Desc
                                                                          #:15
                                                                             Main
                          Document       Page 16 of 23
Case
  Case:
     18-09130
        1:19-cr-00226
                Doc 465
                      Document
                         Filed 03/13/19
                                #: 1 Filed: Entered
                                            03/10/1903/13/19
                                                     Page 1611:55:39
                                                             of 22 PageID
                                                                       Desc
                                                                          #:16
                                                                             Main
                          Document       Page 17 of 23
Case
  Case:
     18-09130
        1:19-cr-00226
                Doc 465
                      Document
                         Filed 03/13/19
                                #: 1 Filed: Entered
                                            03/10/1903/13/19
                                                     Page 1711:55:39
                                                             of 22 PageID
                                                                       Desc
                                                                          #:17
                                                                             Main
                          Document       Page 18 of 23
Case
  Case:
     18-09130
        1:19-cr-00226
                Doc 465
                      Document
                         Filed 03/13/19
                                #: 1 Filed: Entered
                                            03/10/1903/13/19
                                                     Page 1811:55:39
                                                             of 22 PageID
                                                                       Desc
                                                                          #:18
                                                                             Main
                          Document       Page 19 of 23
Case
  Case:
     18-09130
        1:19-cr-00226
                Doc 465
                      Document
                         Filed 03/13/19
                                #: 1 Filed: Entered
                                            03/10/1903/13/19
                                                     Page 1911:55:39
                                                             of 22 PageID
                                                                       Desc
                                                                          #:19
                                                                             Main
                          Document       Page 20 of 23
Case
  Case:
     18-09130
        1:19-cr-00226
                Doc 465
                      Document
                         Filed 03/13/19
                                #: 1 Filed: Entered
                                            03/10/1903/13/19
                                                     Page 2011:55:39
                                                             of 22 PageID
                                                                       Desc
                                                                          #:20
                                                                             Main
                          Document       Page 21 of 23
Case
  Case:
     18-09130
        1:19-cr-00226
                Doc 465
                      Document
                         Filed 03/13/19
                                #: 1 Filed: Entered
                                            03/10/1903/13/19
                                                     Page 2111:55:39
                                                             of 22 PageID
                                                                       Desc
                                                                          #:21
                                                                             Main
                          Document       Page 22 of 23
Case
  Case:
     18-09130
        1:19-cr-00226
                Doc 465
                      Document
                         Filed 03/13/19
                                #: 1 Filed: Entered
                                            03/10/1903/13/19
                                                     Page 2211:55:39
                                                             of 22 PageID
                                                                       Desc
                                                                          #:22
                                                                             Main
                          Document       Page 23 of 23
